PER CURIAM.
This matter coming on for consideration on the Petition of The Florida Bar for an amendment of Integration Rule and it appearing that notice of said Petition was published in The Florida Bar Journal on or prior to December 20, 1958, and the Petition was set down for oral presentation before the Court for hearing and was heard at 9:30 o’clock A.M. on Tuesday, February 3, 1959, and upon consideration of said Petition, it is ordered that a new Article be added to the Integration Rule of this Court to become Article XIV, as follows:
“Article XIV
“Lawyer Reference Services
“1. No local bar association or other group of attorneys shall establish a lawyer referral service in any city, community or other area of this State except upon application to and approval by the Board of Governors of The Florida Bar; provided, however, that any lawyer referral service in existence as of (date of order adopting this amendment) shall have six (6) months from such date within which to apply to and secure approval of the Board of Governors for the continuance of such service.
“2. The Board of Governors may, upon good cause shown, revoke the authority of any bar association or other group of attorneys to operate a lawyer referral service, and may adopt such regulations governing the establishment, operation and revocation of permission to operate such a service as it may deem desirable.”
It is further ordered that said amendment become effective at 12:00 o’clock noon February 6, 1959.
TERRELL, C. J., and THOMAS, ROBERTS, THORNAL and O’CON-NELL, JJ., voting for the amendment.